EXAMINER’S REASON FOR ALLOWANCE
Claims 1-15, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Kim et al. (US PGPub 2012/0168899), either alone or in combination, fails to teach or fairly suggest the feature “an air gap seal that extends laterally over a top surface of the contact isolation layer but does not extend laterally over a top surface of the insulating layer, wherein the air gap seal surrounds a top portion of sidewalls of the metal contact, and wherein the air gap seal is disposed between the contact isolation layer and the insulating layer” as recited in claim 1; the feature “wherein a material of the air gap seal is different than a material of the dielectric layer, a material of the first insulating layer, and a material of the second insulating layer” as recited in claim 10 which is alluding to the amorphous silicon material of the air gap seal; and “an amorphous silicon structure that wraps top corners of the first dielectric layer, wherein the amorphous silicon structure is disposed between the first dielectric layer and the second dielectric layer” as recited in claim 21 which is the feature of the air gap seal being formed of amorphous silicon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822